Citation Nr: 0607772	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-33 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for right and left knee 
conditions.

2.  Entitlement to service connection for low back condition.



ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1979 until 
August 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for right and left knee conditions and a 
low back condition.


REMAND

The RO issued a Statement of the Case (SOC) in July 2004 and 
certified the veteran's appeal to the Board.  See VA Form 8.  
Following the issuance of the July 2004 SOC, and after the 
certification of the appeal, the veteran submitted an 
additional statement in support of his claim dated December 
2005, which was not considered by the RO.  The veteran 
included, with his statement, additional medical evidence, 
not considered by the RO prior to certification.  The veteran 
has specified that he does not want to waive his right of 
initial RO consideration of the new evidence.  See February 
2006 new evidence response form.  Therefore, a remand is 
required for issuance of an SSOC.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Consider all evidence received since 
the July 2004 SOC.

2.  Following completion of the 
foregoing, review the claims folder and 
readjudicate the claim.  If the decision 
is adverse to the veteran, then issue an 
SSOC and give the veteran an appropriate 
amount of time to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


